DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Figures 1-5 do show the reference numbers as indicated on the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-13 rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-9 of U.S. Patent No. 11122598B2. 
Instant Application: 17473572
US Patent 11122598
Claim 1:
A scheduling unit for managing upstream message allocation in a communication network, comprising: a processor configured to determine (i) a number of channels communicating in one direction stream of the communication network, and (ii) a grant interval duration of the communication network; and a media access control (MAC) domain configured to (i) calculate a staggered allocation start time for each separate channel of the number of channels, and (ii) assign a different allocation start time, within the grant interval duration, to each separate channel, wherein the grant interval duration comprises a first component indicating a next grant fulfillable time, a second component indicating a grant generation duration, and a third component indicating a grant advance duration, wherein the communication network is configured according to a request-grant approach for transmissions in one direction stream, wherein the request-grant approach includes a first request-grant loop latency and a second request-grant loop latency greater than the first request-grant loop latency, wherein the first request-grant loop latency is based upon a sum of the second component and the third component, and wherein the second request-grant loop latency is substantially equal to the grant interval duration

Claim 1:
a processor configured to determine (i) a number of channels communicating in one direction stream of the communication network, and (ii) a MAP interval duration of the communication network; and
a media access control (MAC) domain configured to (i) calculate a staggered allocation start time for each separate channel of the number of channels, and (ii) assign a different allocation start time, within the MAP interval duration, to each separate channel,
wherein the MAP interval duration comprises a first component indicating a next MAP fulfillable time, a second component indicating a MAP generation duration, and a third component indicating a MAP advance duration,
wherein the communication network is configured according to a data over cable service interface specification (DOCSIS) protocol and comprises a request-grant approach for transmissions in one direction stream,
wherein the request-grant approach comprises a minimum request-grant loop latency and a maximum request-grant loop latency,
wherein the minimum request-grant loop latency is based upon a sum of the second component and the third component, and
wherein the maximum request-grant loop latency is substantially equal to the MAP interval duration.

Claim 2:
The scheduling unit of claim 1, wherein the processor is further configured to grant a transmission opportunity based upon a sum of the second request-grant loop latency and at least one staggered allocation start time interval

Claim 9:
The scheduling unit of claim 1, wherein the processor is further configured to grant a transmission opportunity based upon a sum of the maximum request-grant loop latency and at least one staggered allocation start time interval.
Claim 3:
. The scheduling unit of claim 2, wherein the first request-grant loop latency represents a minimum request-grant loop latency value of the communication network

See claim 1
Claim 4:
The scheduling unit of claim 2, wherein the second request-grant loop latency represents a maximum request-grant loop latency value of the communication network

See claim 1
Claim 5:
The scheduling unit of claim 1, wherein the MAC domain is configured to calculate the staggered allocation start time based on the grant interval duration divided by the number of channels

Claim 2: 
The scheduling unit of claim 1,
wherein the MAC domain is configured to calculate the staggered allocation start time based on the MAP interval duration divided by the number of channels.

Claim 6:
The scheduling unit of claim 1, comprising a modem

Claim 3:
The scheduling unit of claim 1, comprising a modem.
Claim 7:
The scheduling unit of claim 6, wherein the modem comprises one or more of a cable modem, a satellite modem, an optical network unit, and a DSL unit 
Claim 4:
 The scheduling unit of claim 3, wherein the modem comprises one or more of a cable modem, a satellite modem, an optical network unit, and a DSL unit.
Claim 8:
The scheduling unit of claim 1, comprising a modem termination system (MTS).
Claim 5:
The scheduling unit of claim 1, comprising a modem termination system (MTS)
Claim 9:
The scheduling unit of claim 8, wherein the MTS comprises one or more of a cable modem termination system, an optical network terminal, an optical line termination, a network termination unit, and a satellite termination unit.


Claim 6:
The scheduling unit of claim 5, wherein the MTS comprises one or more of a cable modem termination system, an optical network terminal, an optical line termination, a network termination unit, and a satellite termination unit.
Claim 10:
The scheduling unit of claim 1, wherein the communication network is configured according to at least one of a data over cable service interface specification (DOCSIS), a 802.11 wireless communication protocol, and a transfer control protocol.
Claim 7:
 The scheduling unit of claim 1, wherein the communication network is configured according to at least one of a data over cable service interface specification (DOCSIS), a 802.11 wireless communication protocol, and a transfer control protocol.
Claim 11:
The scheduling unit of claim 10, wherein the grant interval duration is a MAP interval duration

See claim 1
Claim 12:

. The scheduling unit of claim 1, wherein the one direction stream comprises an upstream transmission flow
See clam 1


Allowable Subject Matter
Claim13 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the mean reason for allowance of the claim under discussion is the inclusion of “the steps of determining a downstream grant interval duration according to a communication protocol of the communication network; counting a number of upstream transmission channels in the communication network; dividing the downstream grant interval duration by the number of upstream transmission channels; calculating an allocation start time interval based on the step of dividing; and assigning each of the number of upstream transmission channels a different allocation start time within the downstream grant interval duration” as the prior art of record in stand-alone form nor in combination read into the claim as of the date of file.  Furthermore, additional searches revealed prior art such as US-20090249417-A1 to Goguen discloses the CMTS generation of grants MAPs for distribution to downstream cable modems at intervals but does not teach calculating nor counting channels to perform a calculation based on the available resources; US-20080170853-A1 to Rakib discloses the division of resources among groups of logical channels from optical system but it is silent on calculating allocating start time interval based on the step of dividing and assigning each of the number of upstream transmission channels a different allocation start time as supported by the specification.
Claims 14-20 are allowed as they depend from an allowed claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO from PTO-892: US-20090249417-A1 to Goguen discloses the CMTS generation of grants MAPs; US-20080170853-A1 to Rakib discloses the division of resources among groups of logical channels from optical system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582. The examiner can normally be reached Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        




/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476